DETAILED ACTION
This Office action is a First Office Action on the Merits for application 16056151. Claims 21-44 are pending and have been examined, and have been rejected.

Initially the Examiner remarks that instant claim 39 is nearly identical to previously allowed claim 10 in U.S. Patent 10042817 (the parent application).  Accordingly, claim 39 would be allowable if rewritten in order to overcome the rejections under 35 U.S.C. § 112 below.

 Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy 
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about 

Claim 39 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 10 of U.S. Patent No. 10042817. Although the claims at issue are not identical, they are not patentably distinct from each other because: As shown below, each limitation in instant claim 39 has a corresponding limitation in claim 10 of U.S. Patent 10042817 which teaches the limitation:

Instant Application Claim 39
Patent 10042817 claim 10

at least one computing device with at least one memory and at least one processor, wherein the processor executes a process to construct a 3D model of an object
a processor coupled to a memory device, the memory device storing instructions that, when executed by a processor, cause a computer to perform a method for 3D printing, the method comprising

receiving a geometry for a 3D printed component
receiving a geometry for a 3D printed component


determining a first scalar density value for at least one edge of the intersection, wherein the first scalar density value is at least partially based on the received geometry for the 3D printed component

determining a second scalar density value for the at least one edge, wherein the second scalar density value is associated with a target scalar density value that is at least partially based on a mechanical loading parameter for the 3D printed component
determining a second scalar density value for the at least one edge, wherein the second scalar density value is associated with a target scalar density value that is at least partially based on a mechanical loading parameter for the 3D printed component

computing a third scalar density value for the at least one edge at least partially based on a comparison of the first scalar density value to the second scalar density value
computing a third scalar density value for the at least one edge at least partially based on a comparison of the first scalar density value to the second scalar density value

providing to a 3D printing apparatus, communicatively coupled to the at least one computing device, for 




Claim 40 rejected on the ground of nonstatutory double patenting as being unpatentable over claim 17 of U.S. Patent No. 10042817. Although the claims at issue are not identical, they are not patentably distinct from each other because: As shown below, each limitation in instant claim 40 has a corresponding limitation in claim 17 of U.S. Patent 10042817 which teaches the limitation:

Instant Application Claim 40
Patent 10042817 claim 17

wherein the mechanical loading parameter is based on at least one of the following: amount of anticipated force to be applied to 


expected weight of the 3D printed component; 
weight of the 3D printed component; 

anticipated displacement to be applied to the 3D printed component; 
displacement applied to the 3D printed component; 

anticipated real-world simulation data to be applied to the 3D printed component; 
real-world simulation data applied to the 3D printed component; 

or any combination thereof
or any combination thereof




Drawing Objections 
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: element 701 in figure 7A. Element 701 appears to be incorrectly labeled as 702, and the two elements 702 appear in the figure.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the 

Claim Objections 
Claim 39 is objected to because, the last limitation recites, “providing to a 3D printing apparatus, communicatively coupled to the at least one computing device, for manufacturing a modified geometry at least partially based on the third scalar density value...” which appears to be grammatically difficult to interpret. The phrase may mean, “providing to a 3D printing apparatus for manufacturing, communicatively ” 

Claim 39 is objected to because, the claim recites in line 4, “at least one computing device with at least one memory and at least one processor, wherein the processor executes a process to construct a 3D model of an object:” followed by a set of method steps. The claim appears to mean, “at least one computing device with at least one memory and at least one processor, wherein the processor executes a process to construct a 3D model of an object, the process comprising:”

Claim 38 is objected to because, the claim recites in line 1, “computer-implemented method...” The claim appears to mean, “The computer-implemented method...”

 Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for 

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 


This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
Regarding claim 22:
an interface for receiving information about the object,
Support for the claim follows:
U.S. Patent Application Publication 20190073338:


    PNG
    media_image1.png
    422
    505
    media_image1.png
    Greyscale

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth 


 Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


Claims 21-44 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Regarding claim 21, the claim recites in line 12, “...the at least one intersecting location...” The term has insufficient antecedent basis. The metes and bounds of the claim cannot be determined.

Regarding claim 24, the claim recites in line 2, “...the target density...” The parent claim 21 recites two different target densities, and thus the antecedent basis is unclear. The metes and bounds of the claim cannot be determined.

Regarding claim 25, the claim recites in line 2, “...the target density...” The parent claim 21 recites two different target densities, and thus the antecedent basis is unclear. The metes and bounds of the claim cannot be determined.

Regarding claim 37, the claim recites in line 4, “...the set of edges...” The term has insufficient antecedent basis. The metes and bounds of the claim cannot be determined.

Regarding claim 37, the claim recites in line 8, “...the at least one intersecting location...” The term has insufficient antecedent basis. The metes and bounds of the claim cannot be determined.

Regarding claim 39, the claim recites in line 8-9, “...the intersection...” The term has insufficient antecedent basis. The metes and bounds of the claim cannot be determined.

Dependent claims inherit the defects of their parent claims and are rejected for the same reasons.

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.



Claims 21-38, 41-44 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for pre-AIA  the inventor(s), at the time the application was filed, had possession of the claimed invention.  

A central purpose of the written description requirement is to ensure that "the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification." 
The MPEP recites: “[T]he ‘essential goal’ of the description of the invention requirement is to clearly convey the information that an applicant has invented the subject matter which is claimed,” and “The courts have described the essential question to be addressed in a description requirement issue in a variety of ways. An objective standard for determining compliance with the written description requirement is, “does the description clearly allow persons of ordinary skill in the art to recognize that he or she invented what is claimed.” Thus a mere suggestion of a limitation is insufficient to meet the written description requirement because a suggestion does not clearly convey that the Applicant invented the claimed subject matter:

The MPEP in section 2163 recites: “To comply with the written description requirement of 35 U.S.C. 112(a) or pre-AIA  35 U.S.C. 112, para. 1, or to be entitled to an earlier priority date or filing date under 35 U.S.C. 119, 120, 365, or 386, each claim limitation must be expressly, implicitly, or inherently supported in the originally filed disclosure. When an explicit limitation in a claim “is not present in the written description whose benefit is sought it must be shown that a person of ordinary skill would have understood, at the time the patent application was filed, that the description requires that limitation.” Hyatt v. Boone, 146 F.3d 1348, 1353, 47 USPQ2d 1128, 1131 (Fed. Cir. 1998).” 
The MPEP § 2163.06 recites, “Applicant should ... specifically point out the support for any amendments made to the disclosure.” The MPEP § 2163 recites, “With respect to newly added or amended claims, applicant should show support in the original disclosure for the new or amended claims. See, e.g., Hyatt v. Dudas, 492 F.3d 1365, 1370, n.4 (Fed. Cir. 2007) (citing MPEP § 2163.04 which provides that a “simple statement such as ‘applicant has not pointed out where the new (or amended) claim is supported, nor does there appear to be a written description of the claim limitation ‘_’ in the application as filed’ may be sufficient where the claim is a new or 
Initially, the Applicant does not appear to have pointed out where the new claims are supported.
Regarding independent claim 21, the claim recites in lines 11, “aggregating the computed target densities of edges in the set of edges....”  Applicant does not appear to have pointed out where the new claim is supported, nor does there appear to be a written description of the recited claim limitation in the application as filed. The specification simply does not mention aggregating target densities. The recited limitations do not appear to be explicitly recited in the specification, nor do they appear to be a rephrasing where the meaning of the specification remains intact, nor does the limitation appear to be inherent.  If the Applicant believes that the limitation is implicitly supported in the specification, then the Applicant is respectfully requested to explain how the specification requires the limitation, as discussed in MPEP 2163 above. 
Regarding independent claim 37, the claim is rejected for essentially the same reason as claim 21 above. 
Regarding dependent claim 27, the claim recites, “adjusting the at least one density feature of one or more edges of the object based on target strength density ratios of the one or more edges.” Applicant does not appear to have pointed out where the new claim is supported, nor does there appear to be a written description of the recited claim limitation in the application as filed. The specification 
Regarding dependent claim 23, the claim recites, “wherein the at least one density feature further comprises: density gradient, interior density, exterior density, boundary density, one or more primitive types, or any combination thereof.” Applicant does not appear to have pointed out where the new claim is supported, nor does there appear to be a written description of the recited claim limitation in the application as filed. The specification simply does not mention that a density feature may be a combination of the recited densities. The recited limitations do not appear to be explicitly recited in the specification, nor do they appear to be a rephrasing where the meaning of the specification remains intact, nor does the limitation appear to be inherent.  If the Applicant believes that the limitation is implicitly supported in the specification, then the Applicant is respectfully requested to explain how the specification requires the limitation, as discussed in MPEP 2163 above.
Regarding independent claim 38, the claim is rejected for essentially the same reason as claim 23 above. 




 Claim Eligible under - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The independent claims are claims 21, 37, and 39, and the claims are statutory because they recite a practical application:
Claim 21 recites generating mapping data for 3D printing.
Claim 37 recites generating mapping data for 3D printing.
Claim 39 recites a 3D printing device for manufacturing a provided geometry.



 Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 21, 22, 23, 24, 25, 28, 29, 30, 31, 32, 34, 35, 36, 37, 38, 41, 42, 43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over Jackson (Todd Robert Jackson, “Analysis of Functionally Graded Material Object Representation Methods,” 2000, Massachusetts Institute of Technology, 224 pages).
Regarding claims 21, 37, and using claim 37 as a model:
Anticipation requires more than a reference that discloses all elements.  Anticipation requires the disclosure in a single prior art reference of each and every element of the claimed invention, arranged as recited in the claim. Lindemann Maschinenfabrik GmbH v. Am. Hoist & Derrick Co., 730 F.2d 1452, 1458 (Fed. Cir. 1984).    As discussed below, while Jackson discloses each and every element of the claimed invention, the elements are not explicitly arranged as recited in the claim. However, as discussed below, the claim would have been obvious in view of Jackson:
Jackson teaches:
pages 146-149, in figure 7-15 below, first, a PARTICULAR EDGE is shown at the end of a block (block A and block B). A particular edge is in a set of edges. In the specification, a target density is recited as a series of density features which may include features such as gradient of falloff, density parameters, and loading information, but no specific definition of a target density is recited, and thus the term target density is broadly interpreted. In figure 7-15 below, the material volume fraction in regions A and B are the density features for the edges of block regions A and B, and are reasonably interpreted as target densities, and the density feature of material volume fraction is computed, as shown for example in equation 7.5 below, and in section 7.4, a composition (target density) at the edge may be specified 



    PNG
    media_image2.png
    257
    515
    media_image2.png
    Greyscale



    PNG
    media_image3.png
    686
    506
    media_image3.png
    Greyscale



    PNG
    media_image4.png
    665
    506
    media_image4.png
    Greyscale


    PNG
    media_image5.png
    254
    511
    media_image5.png
    Greyscale

); 
aggregating the computed target densities of edges in the set of edges to compute a target density of the at least one intersecting location (above, formula 7.5, top line, adds the densities for region A and B which will be the density of the intersecting edges. Please note that blending is aggregating. As shown in the top of equation 7.5, by rearranging the terms, the equation effectively computes the density at the edge in the A region and the density at the edge in the B region, and aggregated the densities to compute the density at the edge:

    PNG
    media_image6.png
    86
    670
    media_image6.png
    Greyscale

); 
adjusting a density associated with at least one edge in the set of edges of the object to approach the target density of the at least one intersecting location thereby to generate an adjusted density of the at least one edge (above, formula 7.5, top line, adjusts the density of each region to approach the target density of the intersecting faces,. As shown in the top of equation 7.5, by rearranging the terms, the equation effectively computes the density at the edge in the A region and the density at the edge in the B region, and adjusts those densities to approach the target density at the intersection:

    PNG
    media_image6.png
    86
    670
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    408
    705
    media_image7.png
    Greyscale

); 
generating mapping data for 3D printing of the object based on the adjusted density of the at least one edge (pages 26-27, while Jackson does not explicitly show the specific object above being printed, it is obvious that the printing process below would have been applied to the object because the ordinary artisan would have clearly recognized that manufacturing the designed object would be a benefit. Further motivation to modify the teachings of Jackson is provided below from page 23, including the benefits that graded compositions could be used in applications requiring the optimization of the mechanical properties of parts and tools at a local scale, potentially reducing distortion due to internal stresses, increasing hardness at points of greatest wear, or resisting failure. Describes generating mapping data for 3D printing, “encoded into instructions for the 3D printer,”  

    PNG
    media_image8.png
    401
    489
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    127
    514
    media_image9.png
    Greyscale


Regarding claim 37 only:

transmitting, to a 3D printing apparatus, the mapping data for 3D printing of the object, wherein the mapping data enables the 3D printing device to manufacture an optimized 3D geometry of the object (pages 26-27, instructions are sent for  fabrication which causes the 3D printer to make the object,

    PNG
    media_image10.png
    261
    483
    media_image10.png
    Greyscale



    PNG
    media_image11.png
    175
    511
    media_image11.png
    Greyscale

).
Regarding claim 21 only:
at least one computing device with at least one memory and at least one processor, wherein the processor executes a process to construct a 3D model of an object (page 26, the 3D model is built with a CAD system which would have had a processor and memory,

    PNG
    media_image12.png
    216
    524
    media_image12.png
    Greyscale

)

The motivation to use the teachings of Jackson would have been the benefits recited in Jackson, including (page 23):

    PNG
    media_image13.png
    204
    511
    media_image13.png
    Greyscale


Therefore, because there is motivation to modify the teachings of Jackson, it would have been obvious to the ordinary artisan before the date of filing to use the teachings of Jackson to produce the claimed invention.

Regarding claim 22:
Jackson teaches:
page 59, MIT FGM Object Modeler and associated data for the object for vertices and surface faces, and shows edges, shape, orientation, point of view, 

    PNG
    media_image14.png
    534
    608
    media_image14.png
    Greyscale



    PNG
    media_image15.png
    379
    990
    media_image15.png
    Greyscale

And page 43,

    PNG
    media_image16.png
    70
    1003
    media_image16.png
    Greyscale

). 

Regarding claims 23, 38:
Jackson teaches:
wherein the at least one density feature further comprises: density gradient (page 216, a design rule on the maximum rate of change of composition implies that a density gradient is computed,

    PNG
    media_image17.png
    522
    1024
    media_image17.png
    Greyscale

Page 19, shows computing the density gradient ∇m,

    PNG
    media_image18.png
    74
    1003
    media_image18.png
    Greyscale

), page 145, describes a library of primitive types,

    PNG
    media_image19.png
    243
    788
    media_image19.png
    Greyscale

), 

Regarding claim 24:
Jackson teaches:
thickening density features associated with the particular edge, thinning density features associated with the particular edge (page 148, in figure 7-15(b) shows thickening the red density moving to the right, and thinning the density moving to the left,

    PNG
    media_image20.png
    520
    1007
    media_image20.png
    Greyscale




), 

Regarding claim 25:
Jackson teaches:
the target density comprises a set of density parameters associated with transitioning from the target density of the particular edge to another target density of another edge (page 148, in figure 7-15(b) shows the volume fraction density parameter associated with transitioning from the target density of one edge to another target density of the other edge,

    PNG
    media_image20.png
    520
    1007
    media_image20.png
    Greyscale

)

Regarding claim 28:
Jackson teaches:
computing, for the particular edge, a blending of positive space, a blending of negative space, or both, wherein the positive space indicates presence of a material at the particular edge, and wherein the negative space indicates absence of the material at the particular edge (page 148, in figure 7-15(b) shows blending  the materials at an edge, where a volume fraction of zero is an absence of material and is thus a negative space, and a non-negative volume fraction indicates presence of material and is thus a positive space, 

    PNG
    media_image20.png
    520
    1007
    media_image20.png
    Greyscale

)

Regarding claim 29:
Jackson teaches:
target density for the particular edge is computed based at least on a density multiplier of a falloff at a distance from the particular edge (formula 7.5, top line, computes a density multiplier of a falloff at a distance from an edge in the term (r/2 Δ),

    PNG
    media_image6.png
    86
    670
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    408
    705
    media_image7.png
    Greyscale

); 

Regarding claim 30:
Jackson teaches:
wherein the density multiplier is within a range of -1 to +1, wherein -1 indicates absence of a material at the particular edge, wherein +1 indicates definite presence of the material at the particular edge, and values between -1 and +1 indicate formula 7.5 top line, and figure 7.15(b), computes a density multiplier term (r/ Δ) in the equation(r/ Δ)*(mB - mA)/2, and note that in 7.15(b), the value of r ranges from -Δ to +Δ in the fillet region, and thus the multiplier ranges from -1 to +1, indicating the absence (negative space) and presence (positive space) of material,

    PNG
    media_image6.png
    86
    670
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    408
    705
    media_image7.png
    Greyscale

)

Regarding claim 31:
Jackson teaches:
a shape of the falloff is computed based on the target density of the particular edge, the distance of falloff from the particular edge, and a sharpness of the falloff (formula 7.5, top line, the shape is computed using the target density as shown above, and the distance r from the edge, and the sharpness by  the term (1/ Δ), the rate of change, in the equation (1/ Δ)*(mB - mA)/2,

    PNG
    media_image6.png
    86
    670
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    408
    705
    media_image7.png
    Greyscale

);

Regarding claim 32:
Jackson teaches:
the one or more primitive types indicate a desired shape of the particular edge (page 146, primitives show shape of edges,

    PNG
    media_image21.png
    626
    288
    media_image21.png
    Greyscale

).

Regarding claim 34:
Jackson teaches:
adjusting the density associated with at least one edge in the set of edges of the object corresponds to material to be added or removed to the at least one edge (page 148, in figure 7-15(b) shows the volume fraction density associated with the material, which would added or removed from the edge material combination during 3D printing process,

    PNG
    media_image20.png
    520
    1007
    media_image20.png
    Greyscale

).

Regarding claim 35:
Jackson teaches:
wherein generating the mapping data for 3D printing of the object comprises generating a computer readable file (page 29, see the last two lines, instructions for printing  each layer are written to a file,

    PNG
    media_image22.png
    458
    1015
    media_image22.png
    Greyscale

pages 26-27, encode into instructions and send to 3DP file,

    PNG
    media_image10.png
    261
    483
    media_image10.png
    Greyscale

).

Regarding claim 36:
Jackson teaches:
pages 26-27, while Jackson does not explicitly show the specific object above being printed, it is obvious that the printing process below would have been applied to the object. Describes generating mapping data for 3D printing, “encoded into instructions for the 3D printer,” and sending the instructions to a 3D printer for printing,  

    PNG
    media_image8.png
    401
    489
    media_image8.png
    Greyscale


    PNG
    media_image9.png
    127
    514
    media_image9.png
    Greyscale



    PNG
    media_image11.png
    175
    511
    media_image11.png
    Greyscale

)

Regarding claim 41:
Jackson teaches:
wherein the target density of the at least one intersecting location indicates a gradient of a falloff for the at least one intersecting location (formula 7.5, top line, shows the gradient of a falloff for an an edge in the term (1/ Δ)*(mB - mA)/2,

    PNG
    media_image6.png
    86
    670
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    408
    705
    media_image7.png
    Greyscale

).

Regarding claim 42:
Jackson teaches:
the falloff for the at least one intersecting location represents a blending of at least two shapes at the at least one intersecting location (formula 7.5 and figure 7-15(b), the computed falloff represents blending of the A material block and the B material block,

    PNG
    media_image6.png
    86
    670
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    408
    705
    media_image7.png
    Greyscale

).

Regarding claim 43:
Jackson teaches:
wherein the target density of the at least one intersecting location is based on a manufacturing technique to be used by the formula 7.5, top line, shows a target density based on the densities of the intersecting regions,

    PNG
    media_image6.png
    86
    670
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    408
    705
    media_image7.png
    Greyscale


Page 216, the manufacturing process restricts the density,

    PNG
    media_image23.png
    626
    901
    media_image23.png
    Greyscale

).

Regarding claim 44:
Jackson teaches:
the density gradient ranges from near-infinite to zero, wherein near-infinite density gradient indicates a sharp edge and zero density gradient indicates unchanging region (formula 7.5, top line, shows a target density based on the densities of the intersecting regions, and figure 7-15(b) shows a density gradient that is zero for unchanging region, and near-infinite at the sharp edge of the material,

    PNG
    media_image6.png
    86
    670
    media_image6.png
    Greyscale


    PNG
    media_image7.png
    408
    705
    media_image7.png
    Greyscale

).


Claim 26 is rejected under 35 U.S.C. 103 as being unpatentable over Jackson (Todd Robert Jackson, “Analysis of 21, 22, 23,24, 25, 28, 29, 30, 31, 32, 34, 35, 36, 37, 38, 41, 42, 43, 44 above, in view of Descamps (B. Descamps et al., “Multicriteria optimization of lightweight bridge structures with a constrained force density method,” 2010, Computers and Structures, volume 89, pages 277-284).
Regarding claim 26:
Jackson does not specifically teaches:
the at least one density feature comprises loading information of displacement, force, or both, applied to portions of the object.
Descamps teaches:
the at least one density feature comprises loading information of displacement, force, or both, applied to portions of the object  (pages 278, force density variable is a loading density feature,

    PNG
    media_image24.png
    166
    581
    media_image24.png
    Greyscale

).
The art of Jackson is directed to mechanical component design.
The art of Descamps is directed to mechanical structure design.
The art of Jackson and the art of Descamps are analogous art because they are both directed to mechanical structure design.
The motivation to use the teachings of Descamps with the teachings of Jackson would have been the benefits recited in Descamps including (page 278, automating finding optimal solutions):

    PNG
    media_image25.png
    285
    582
    media_image25.png
    Greyscale


Therefore, since the references are analogous art and there is a motivation to combine the teachings, it would have been obvious to the ordinary artisan before the effective filing date to use the teachings of Descamps with the teachings of Jackson to produce the claimed invention.


Allowable Subject Matter
Claims 39, 40 would be allowable if rewritten in order to overcome the rejections under 35 U.S.C. § 112 above.



The following is a statement of reasons for the indication of allowable subject matter:
The allowability of the claims resides, at least in part, that the nearest prior art of record, Christiansen (“Automatic balancing of 3D models”), Lu (“Build-to-last: Strength to Weight 3D Printed Objects”), Y.K. Siu (“Source-based heterogeneous solid modeling”), X.Y. Kou (“Modeling complex heterogeneous objects with non-manifold heterogeneous cells”), Shapiro (U.S. Patent Application Publication 20050060130), Jackson (“Analysis of Functionally Graded Material Object Representation Methods,”), Descamps (“Multicriteria optimization of lightweight bridge structures with a constrained force density method,”), either alone or in combination with the prior art of record, does not teach or suggest a system, to improve geometric modeling of 3D objects, specifically including:
Regarding claim 39, “determining a second scalar density value for the at least one edge, wherein the second scalar 

Regarding claim 27, “the process to construct the 3D model of the object further comprises: adjusting the at least one density feature of one or more edges of the object based on target strength density ratios of the one or more edges,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

claim 33, “wherein the one or more primitive types is inverted to indicate that a density of an outside region of the particular edge is modified to a first density value, and that a density of an inside region of the particular edge is not modified,” in combination with the remaining features and elements of the claimed invention. The teaching has not been found in a single teaching, nor would a modification of prior art references be obvious to one of ordinary skill in the art to yield these limitations in the context of the claim.

It is for these reasons that the Applicant’s claimed invention distinguishes over the prior art of record.


 Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 

Hans A. Eschenauer et al., “Topology optimization of page 358):

    PNG
    media_image26.png
    142
    761
    media_image26.png
    Greyscale


Razvan Cazacu et la., “Overview of structural topology optimization methods for plane and solid structures,” 2014, Annals of the University of Oradea, issue 3, 6 pages; teaches positive and negative space in level set topology optimization (page 21):

    PNG
    media_image27.png
    308
    450
    media_image27.png
    Greyscale


Arpan Biswas et al., “Heterogeneous material modeling with distance fields,” 2004, Computer Aided Geometric Design, volume 21, pages 215-242; teaches density functions at the intersection of objects, and blending densities. Especially specifically recites interpolating derivatives of material functions (e.g., density) (page 229):

    PNG
    media_image28.png
    131
    916
    media_image28.png
    Greyscale


    PNG
    media_image29.png
    255
    1078
    media_image29.png
    Greyscale


Ki-Hoon Shin et al., “Process-planning for layered manufacturing of heterogeneous objects using direct metal deposition,” 2002, Transactions of the ASME, Journal of Computing and Information Science, volume 2, pages 330-344; teaches density functions at the intersection of objects, and blending densities.

X.Y. Kou et al., “Modeling complex heterogeneous objects with non-manifold heterogeneous cells,“ 2006, Computer-Aided Design, volume 38, pages 457-474; teaches density functions at the intersection of objects, and blending densities, and especially having cutoff distances for blending.



Yuna Hu et al., “Design for manufacturing of 3D heterogeneous objects with processing time consideration,” 2008, Journal of Mechanical Design, volume 130, nine pages; teaches:


    PNG
    media_image30.png
    386
    742
    media_image30.png
    Greyscale


    PNG
    media_image31.png
    569
    742
    media_image31.png
    Greyscale


And page 3, design criteria include process-based considerations,

    PNG
    media_image32.png
    793
    720
    media_image32.png
    Greyscale



Any inquiry concerning this communication or earlier communications from the examiner should be directed to Russ 
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamini Shah can be reached on 571-272-2279.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, 
RG


/KAMINI S SHAH/Supervisory Patent Examiner, Art Unit 2127